           Case:
             Case20-40621     Document:
                   7:19-cr-02341        00515984397
                                        00516006984
                                 Document              Page: 1 inDate
                                           54 Filed on 09/09/21   TXSDFiled: 08/18/2021
                                                                             09/09/2021
                                                                          Page  1 of 1




                         United States Court of Appeals
                              for the Fifth Circuit                        United States Court of Appeals
                                                                                    Fifth Circuit


Certified as a true copy and issued            ___________                        FILED
as the mandate on Sep 09, 2021                                              August 18, 2021
Attest:                                         No. 20-40621                    Lyle W. Cayce
                                              Summary Calendar                       Clerk
Clerk, U.S. Court of Appeals, Fifth Circuit
                                               ___________

                United States of America,

                                                                         Plaintiff—Appellee,

                                                    versus

                Brenda Alicia Fuentes,

                                                              Defendant—Appellant.
                                      ____________________________

                                 Appeal from the United States District Court
                                     for the Southern District of Texas
                                          USDC No. 7:19-CR-2341-1
                                  ____________________________

                Before Higginbotham, Duncan, and Engelhardt, Circuit
                Judges.

                                              JUDGMENT

                        This cause was considered on the record on appeal and the briefs on
                file.
                        IT IS ORDERED and ADJUDGED that the judgment of the
                District Court is AFFIRMED.
